internal_revenue_service number release date index number ----------------- -------------- -------------------------- -------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-114755-13 date date legend distributing controlled ---------------------------------------------------------------------------------------------------------------- ------ ---------------------------------------------------------------------------------------------------------------- ---- business a ----------- shareholder -------------------- shareholder ------------------------ shareholder ----------------- property l family l ---------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- -------------------------------- date ------------------ a b c d e -------- -------------- ------------ -------------- -------------- plr-114755-13 f -------- dear --------------- this letter responds to your representative’s date letter requesting rulings as to the federal_income_tax consequences of the proposed transaction the information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the facts representations and other information may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction as defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code code and sec_1_355-2 or iii is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts distributing is a privately-held corporation with a single class of stock outstanding voting common_stock currently distributing has a shares of stock outstanding which is owned equally by shareholder shareholder and shareholder shareholder and shareholder are brothers and are unrelated to shareholder distributing uses the cash_method_of_accounting distributing is engaged in business a in addition to conducting business a on its own property for many years distributing conducted business a on property it leased property l from family l family l is not related to distributing or distributing’s shareholders on date following the deaths of certain members_of_family l distributing acquired property l from the heirs of family l for approximately dollar_figureb none of the family l heirs are related to distributing or distributing’s shareholders distributing financed the acquisition with approximately dollar_figurec of its own funds and borrowed dollar_figured loan and dollar_figuree loan from a lending institution loan is secured_by plr-114755-13 property l distributing has continued to conduct business a on property l since the time of the acquisition subsequent to the acquisition of property l distributing formed a wholly-owned subsidiary_corporation controlled controlled has a single class of stock issued and outstanding voting common_stock currently controlled is only a shell corporation and has f shares of stock outstanding distributing has submitted financial information indicating that business a operations conducted by distributing have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has proposed the following transaction to split off part of business a because of shareholder disagreements on how the business should be conducted proposed transaction for what are represented to be valid business reasons distributing has proposed the following transaction proposed transaction distributing will transfer all of its interest in property l including certain related liabilities to controlled with controlled assuming such liabilities contribution controlled will assume responsibility for loan loan will remain with distributing distributing will distribute all of the controlled stock to shareholder in exchange for all of shareholder 3’s distributing stock_distribution controlled will use the cash_method_of_accounting representations distributing has made the following representations in connection with the proposed transaction a any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the distribution will not constitute stock_or_securities b the fair_market_value of the controlled stock received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the distribution plr-114755-13 c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such business there has been no substantial operational changes since the date of the last financial statements submitted e distributing neither acquired_business a nor acquired control of an entity conducting business a during the five year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part f following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees g the distribution is being carried out for the following business_purpose to resolve ongoing shareholder disagreements relating to the management of the business that have hindered operation and growth the distribution is motivated in whole or substantial part by this corporate business_purpose h the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both i j the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing in the contribution each will equal or exceed the sum of the liabilities to be assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject the liabilities if any to be assumed within the meaning of sec_357 by controlled in the contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution l the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed controlled’s aggregate basis in those assets immediately after the contribution plr-114755-13 m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction n no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after the distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business o payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution s the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will a- cquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation plr-114755-13 t immediately after the proposed transaction within the meaning of sec_355 either i any person that holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing or controlled is or will be a disqualified_investment_corporation within the meaning of sec_355 u distributing controlled and shareholder will each pay their own expenses if any incurred in connection with the proposed transaction v distributing’s acquisition of property l on date was an expansion of business a distributing’s existing business as contemplated by sec_1_355-3 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder on the distribution sec_355 plr-114755-13 the basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 3’s basis in the distributing stock surrendered sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by the shareholder in the exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 caveats except as specifically provided herein we express no opinion concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover we express no opinion about the tax treatment of the transactions or of any other matter under provisions of the code or the treasury regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed or implied regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing or the controlled see sec_355 and sec_1_355-7 procedural statements this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-114755-13 attaching a statement to their return that provides the date and control number of this letter_ruling pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely marlene p oppenheim senior counsel branch office of associate chief_counsel corporate
